Exhibit 10.5.3
(GRAPHIC) [w71456w7145607.gif]
Page 1 of Pages 2
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. Contract ID Code
2. Amendment/Modification No. 0005
3. Effective Date Sept 1, 2008
4. Requisition/Purchase Req. No.
5. Project No. (if applicable)
6. Issued by
DOC/NOAA/AGO STAFF OFFICE & EXTERNAL CLIENTS, AD 1305 EAST WEST HIGHWAY, RM 7601
SILVER SPRING, MD 20910 SHARON BALILEA 301-713-0839 199
Code F6001201
7. Administered By (If other than Item 6)
SEE BLOCK 6
Code
8. Name and Address of Contractor (No., Street, County, and Zip Code)
NEUSTAR, INC. 46000 CENTER OAK PLAZA STERLING VA 201666593
Vendor ID: 00000190
DUNS: 112403295
CAGE: 3DXC3
(X) 9A. Amendment of Solicitation No.
9B. Date (See item 11) X 10A. Modification of Contract/Order No.
DG1335-08-CN-0002
10B. Date (See Item 13)
Oct. 18, 2007
Code
Facility Code
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o The above numbered solicitation is amended as set forth in item 14. The hour
and data specified for receipt of Offers o is extended o is not extended. Offers
must acknowledge receipt of this amendment prior to the hour and date specified
in the solicitation or as amended, by one of the following methods: (a) By
completing items 8 and 15, and returning ___copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. Accounting and Appropriation Data (if required)
See Schedule $ US 0.00
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACT/ORDERS.
IT MODIFIES THE CONTRACT ORDER NO. AS DESCRIBED IN ITEM 14.
(x) A. This change order is issued pursuant to: (Specify authority) The changes
set forth in item 14 are made in the Contract Order No. in item 10A.
B. The above numbered Contract/Order is modified to reflect the administrative
changes (such as changes in paying office, appropriation date, etc.)
Set fourth item 14, pursuant to the authority of FAR 43.103 (b)
C. This supplemental agreement is entered into pursuant to authority of:
X D. Other (Specify type of modification and authority)
FAR 33.104, Protest to GAO
E. IMPORTANT: Contractor o is not, x is required to sign this document and
return 1 copies to the issuing office.
14. Description of Amendment/Modification (Organized by UCF section heading,
including solicitation/contract subject matter where feasible.)
The purpose of this modification is to:
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. Name and Title of Signer (Type or Print)
Bradley D. Smith
VP, Finance & Corporate Controller
15B. Contractor/Offeror
/s/ Bradley D. Smith
(Signature of person authorized to sign)
15C. Date Signed
August 27, 2008
16A. Name and title of Contracting Officer (Type or Print)
SHARON BALILEA CONTRACTING OFFICER sharon.balilea@noaa.gov
301-713-0839 199
16B. United States of America
/s/ Sharon Balilea
(Signature of Contracting Officer)
16C. Date Signed
27 Aug 2008
NSN 7540-01-152-8070
30-105
STANDARD FORM 30 (REV. 10-83)
PREVIOUS EDITIONS UNUSABLE
CUSTOMER COPY
Prescribed by GSA FAR (48 CFR) 53.243

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w71456w7145608.gif]
Page 2 of 2
SF30 Continuation of Block Narrative
The purpose of this modification is to:
a. Lift the suspension of performance effected by Modification 0004,
b. Revise the periods of performance, and
c. Clarify due dates for deliverables.
d. Update Marketing Plan letter.
(1) Lift suspension of performance. The suspension of performance set forth by
Modification 0004 is lifted as of the September 1, 2008.
(2) Revised periods of performance. The periods of performance on Page 28 of the
contract (paragraph F.1 1352.215-70) are revised follows:
Base Period (3 years): September 1, 2008 — August 31, 2011 Option Year One
(1 year): September 1, 2011 — August 31, 2012 Option Year Two (1 year):
September 1, 2012 — August 31, 2013
(3) Deliverables. Deliverables listed on Page 25 of the contract (paragraph E.1)
shall be due in accordance with the revised periods of performance (e.g., Base
Period start is September 1, 2008).
(4) Marketing Plan. Neustar’s Marketing Plan letter, dated October 16, 2007 and
incorporated into the contract by Modification 0001, is updated by replacing
paragraph 2 of the letter with the following:
“2. NeuStar will put an emphasis on building the usTLD and kids.us brand to make
them more visible, increase usage and the number of web sites, and accelerate
registration volumes. To reach this goal, NeuStar is committing to triple its
total usTLD marketing and rebate budget from approximately $550,000 in 2007 to
$1,650,000 in 2009. We expect this spend to increase each year thereafter.”
There are no other changes to the marketing plan commitment.
All other terms and conditions remain unchanged.

 